I dissent. The evidence in this case shows that a cold-blooded and most atrocious murder was committed, and that robbery was the motive; and all the circumstances point to the defendant as the guilty party. *Page 534 
The error referred to in the opinion of the court, and on which the case is reversed, in my opinion, did not affect the substantial rights of the defendant, and it is the law: "After hearing the appeal, the court must give judgment without regard to technical errors or defects, or to exceptions, which do not affect the substantial rights of the parties" (Pen. Code, sec. 1258); and, therefore, I am of the opinion that the judgment of the court below should be affirmed.